This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RAYMOND E. MILLS,

 3          Worker-Appellant,

 4 v.                                                                    No. A-1-CA-37456

 5 BANCROFT & SON’S TRUCKING
 6 and REDWOOD FIRE & CASUALTY,

 7          Employer/Insurer-Appellees.

 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 Leonard J. Padilla, Workers’ Compensation Judge

10 Raymond E. Padilla
11 Albuquerque, NM

12 Pro Se Appellant

13 Hoffman Kelley Lopez LLP
14 Lloyd Hoffman
15 Albuquerque, NM

16 for Appellees

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired. AFFIRMED.

4   {2}   IT IS SO ORDERED.


5
6                                      LINDA M. VANZI, Judge

7 WE CONCUR:


8
9 JENNIFER L. ATTREP, Judge


10
11 KRISTINA BOGARDUS, Judge




                                         2